The opinion of the Court was delivered by
Chipman, Ch. J.
the rule certainly is, as laid down by the defendant’s counsel, that parol proof cannot be admitted to explain, extend or vary a written contract. There is but one exception, if it may be called an exception, that is, in the case of a latent ambiguity. As in the case usually put, of a devise to A. — there are two persons by the name of A. father and son : this, appearing by parol proof, introduces an ambiguity, as to the person intended by the testator. But as the ambiguity is not apparent on the face of the devise, it is called a latent ambiguity, and as it is raised by parol, it may be explained by parol, But where there is a devise *229of $50,00 wholly omitting to name any devise ; this is a patent ambiguity, which cannot be explained by parol.
But it is said, that this is a mistake, and that mistakes are allowed to be rectified. There are cases in. which a court of Chancery will correct a mistake, or rather, compel the party to correct it, by supplying what was omitted by mistake 5 but this does not belong to a court of law.
But, in simple contracts, a party is rarely without remedy in a court of law. As in the present case, the note through an omission being void or ineffectual, the plaintiff may resort to the original contract. He may sue on the original cause of action, and recover the demand, for which the note was intended to be given. Had the plaintiff, in this case, added a count applicable to the original contract, he might have recovered what was his just due $ he still may have that remedy.
But in this action, brought on the note, the County Court were right in rejecting parol evidence, to prove what the note should have been, or how it should have been written ; the decision is supported equally by precedent, and the soundest principles. In an action on a note, the plaintiff is entitled to recover, by proving only the execution of the note; from the solemnity and certainty of the instrument, it affords evidence of the contract, the consideration, and of every thing which is necessary to entitle the plaintiff to recover. To give this effect to a note, and yet allow the plaintiff to supply any defect in the note, by parol testimony, or in other words, to prove what the note should have been, as agreed between the parties, by parol, is perfectly inconsistent — it would be to give the plaintiff all the benefit of a written contract, and yet permit him to prove the contract by parol testimony.
The judgment of the County Court must therefore, be affirmed.